Title: Circular to Consuls and Vice-Consuls, 13 May 1791
From: Jefferson, Thomas
To: Consuls,Vice-Consuls



Sir
Philadelphia May 13th. 1791.

You will readily conceive that the union of Domestic with the Foreign affairs under the Department of State, brings on the head of this Department such incessant calls, not admitting delay, as oblige him to postpone whatever will bear postponing; hence, though it is important that I should continue to receive from time to time regular information from you of whatever occurs within your notice interesting to the United States, yet it is not in my power to acknowledge the receipt of your letters regularly as they come. I mention this circumstance that you may ascribe the delay of acknowledgment to the real cause, and that it may not produce any relaxation on your part in making all those communications which  it is important should be received, and which govern our proceedings, though it is not in my power to note it to you specially.
I had hoped that Congress at their last Session would have passed a bill for regulating the functions of Consuls. Such an one was before them; but there being a considerable difference of opinion as to some of it’s parts, it was finally lost by the shortness of the Session, which the Constitution had limited to the 3d. of March. It will be taken up again at the ensuing Session of October next; in the mean time you will be pleased to govern yourself by the instructions already given.
In general our affairs are proceeding in a train of unparalleled prosperity. This arises from the real improvements of our Government, from the unbounded confidence reposed in it by the people, their zeal to support it, and their conviction that a solid union is the best rock of their safety, from the favorable seasons which for some years past have co-operated with a fertile soil and genial climate to increase the productions of agriculture, and from the growth of industry, economy and domestic manufactures. So that I believe I may say with truth that there is not a Nation under the sun enjoying more present prosperity, nor with more in prospect.
The Indians on our frontier indeed, still continue to cut off straggling individuals or families falling in their way. An expedition against them the last summer was less successful than there was reason to expect: we lost in it about 100 men. The operations of the present summer will more probably bring them to peace, which is all we desire of them, it having been a leading object of our present Government to guaranty them in their present possessions, and to protect their persons with the same fidelity which is extended to it’s own Citizens: we ask nothing of them but that they will accept our peace, friendship and services; and we hope soon to make them sensible of this, in spite of the incitements against us which they have been so much the dupes of. This is the general state of our affairs at present, as faithfully as I am able to to give it.—I am with great esteem Sir Your most obedient and Most Humble Servant,

Th: Jefferson

